Citation Nr: 0709737	
Decision Date: 04/04/07    Archive Date: 04/16/07

DOCKET NO.  02-12 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1969 to 
November 1971, to include service in the Republic of Vietnam 
from July 1969 to July 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision in 
which the RO denied the benefit sought on appeal.  The 
veteran timely perfected an appeal to the Board.  


FINDING OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran has asserted experiencing combat during 
service, and objective evidence tends to support his 
assertions.

3.  The veteran has been PTSD that is etiologically related 
to in-service combat stressors.   


CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, the criteria 
for service connection for PTSD are met.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3,102, 
3.159, 3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, and in view of the Board's favorable disposition 
of the claim, the Board finds that that the evidence 
currently of record is sufficient to substantiate the 
veteran's claim for service connection of PTSD.  Therefore, 
no further notification or development action with respect to 
the matter decided herein is required under 38 U.S.C.A. §§ 
5103, 5103A (West 2002) or 38 C.F.R. § 3.159 (2006).  
Although the veteran has not been provided notice with 
respect to the disability-rating or effective-date elements 
of his claim, those matters are not currently before the 
Board and the RO will have the opportunity to provide the 
required notice before deciding those matters.

II.  Duties to Notify or Assist

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Entitlement to service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  3.304(f).  

Under 38 C.F.R. § 4.125(a), a diagnosis of a mental disorder, 
including PTSD, must conform to the criteria of the American 
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  To deny 
a claim on the merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.  

Considering the claim on appeal in light of the above, and 
affording the veteran the benefit of the doubt, the Board 
finds that the criteria for service connection for PTSD are 
met.

Initially, the Board notes that the record contains 
conflicting medical evidence as to whether the veteran has a 
valid diagnosis of PTSD.  Supporting the claim, the record 
establishes that the veteran was diagnosed with PTSD during 
private treatment in June 2001 and that he has been treated 
for PTSD at the Richmond VA Medical Center (VAMC) since 
September 2001.  In addition, at his May 2004 VA examination, 
the examiner from the veteran's previous December 2002 
examination concluded that a diagnosis of PTSD was 
appropriate.  

Conversely, the evidence against the veteran's claim are the 
opinions of the December 2002 and August 2005 VA examiners, 
each of whom found that the veteran's symptoms did not 
warrant a diagnosis of PTSD.  However, neither examiner 
provided a complete explanation for that conclusion; 
interestingly, moreover, the August 2005 diagnosed 
depression-in lieu of PTSD-but related the diagnosed 
disability to the veteran's in-service combat stressors.  

Under these circumstances, the Board finds the evidence 
supportive of a diagnosis of PTSD is at least in equipoise 
with that against such a diagnosis.  As, in such cases, the 
veteran is afforded the benefit of the doubt, the Board finds 
that the veteran has a valid diagnosis of PTSD for purposes 
of 38 C.F.R. § 3.304(f).  

The medical evidence also establishes a link between the 
veteran's symptoms and his in-service stressors as his 
diagnoses of PTSD have been based upon his description of his 
traumatic combat experiences in Vietnam.  Therefore, the 
remaining matter in this case is whether the evidence 
supports a finding that the veteran's claimed in-service 
stressors occurred.  Again, affording the veteran the benefit 
of the doubt on this question, the Board finds that it does.

The veteran claims that while stationed in Vietnam he 
experienced a series of combat and non-combat stressors.  
With respect to his non-combat stressors, the veteran states 
that during service his wife informed him that she wanted a 
divorce, several of his friends from childhood were killed in 
Vietnam, and that he began abusing alcohol.  The veteran's 
combat stressors include being exposed to rocket and mortar 
attacks and participating in classified combat operations.  

Personnel records establish that the veteran was an 
intelligence analyst assigned to the 5th Special Forces Group 
(Airborne), 1st Special Forces.  He served in Vietnam from 
July 1969 to July 1970.  This evidence, without more, does 
not support a finding of combat service, and the record does 
not indicate that the RO has attempted to contact the U.S. 
Army and Joint Services Records Research Center (JSRRC) 
(formerly known as the U.S. Armed Forces Service Center for 
Unit Records Research (CURR)), in an attempt to verify the 
occurrence any of the veteran's stressors.  However, the 
Board notes that other evidence already of record, to include 
that submitted by the veteran, includes evidence that tends 
to support a finding that the veteran participated in combat 
during his active duty service.  

Specifically, the Board notes that the veteran was awarded 
the Bronze Star Medal in June 1971, and while he did not 
receive a V for Valor designation, the citation states that 
the medal was awarded for the veteran's actions in a combat 
environment.  In addition, the veteran has submitted pay 
stubs from July to October 1969 showing that he received 
hostile fire pay.  He has also submitted documents noting 
that the 5th Special Forces Groups (Airborne) participated in 
multiple combat operations, including non-conventional 
operations, during its time in Vietnam from September 1961 to 
March 1971. 

As noted above, when the evidence establishes that the 
veteran engaged in combat with the enemy and the veteran's 
claimed stressor is related to that combat, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).  In light of the 
above, the Board, in its role as fact finder, determines that 
the veteran's assertions as to experiencing mortar and rocket 
attacks in service-an element of the combat service to which 
his diagnoses of PTSD have been related-are credible and 
consistent with the circumstances of the veteran's service.  
Id.  See also 38 U.S.C.A. § 1154 (West 2002). 

On the basis of the foregoing, the Board concludes that the 
criteria for service connection for PTSD are met.


ORDER

Service connection for PTSD is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


